Case 1:19-cv-25126-RNS Document 10 Entered on FLSD Docket 04/30/2020 Page 1 of 1




                             United States District Court
                                       for the
                             Southern District of Florida

  Windy Lucius, Plaintiff,                )
                                          )
  v.                                      ) Civil Action No. 19-25126-Civ-Scola
                                          )
  Party City Corporation, Defendant.      )
                               Order Dismissing Case
         On January 3, 2020 the Court administratively closed this case in
  response to the parties’ notice that they had settled the matter. The Court gave
  the parties until January 31, 2020 to file their closing papers. To date, they
  have failed to file the necessary closing papers or move for an extension of time
  to do so. A district court may dismiss a case, on its own initiative, if a plainti ff
  abandons its prosecution of the suit. Compare Fed. R. Civ. P. 41(b) with Link v.
  Wabash R. Co., 370 U.S. 626, 630-31 (1962). Courts are vested with this
  inherent power “to manage their own affairs so as to achieve the orderly and
  expeditious disposition of cases” and “to clear their calendars of cases that
  have remained dormant because of the inaction or dilatoriness of the parties
  seeking relief.” Id.
         The Court finds that the parties have abandoned their prosecution and
  defense of this matter. The Court dismisses this case with prejudice, and
  directs the Clerk of the Court to close the matter.

        Done and ordered at Miami, Florida, on April 30, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
